Exhibit 10.12

 

 

NeoPhotonics Corporation

 

Amendment Two to Rights Agreement

 

This Amendment Two to the Rights Agreement (this “Amendment Two”), is entered
into and effective on the date last signed below (the “Effective Date”) by and
between NeoPhotonics Corporation, having a principal place of business at 2911
Zanker Road, San Jose, CA  95134 USA (“Company”) and Joint Stock Company
“RUSNANO” (Principal State Registration Number 1117799004333, with registered
office at Prospect 60-letiya Oktabrya 10a, 117036 Moscow, Russian Federation)
(“Rusnano” or the “Purchaser”), (each a “Party” and collectively the “Parties”).

 

Recitals

 

Whereas, the Parties hereto have previously executed that certain Rights
Agreement, dated and effective as of April 27, 2012 (the “Agreement”), the
Extension to Milestone Date, dated and effective February 26, 2015 and  the
Amendment to Rights Agreement effective June 30, 2015 (the “Amendment”);

Whereas, the Parties have mutually agreed to modify the Agreement and the
Amendment to reflect the most current state of the business relationship between
the Parties;

Whereas, this Amendment shall be the current and binding agreement between the
Parties for the provisions amended; and

Whereas, in furtherance of the Parties’ business relationship and discussions
relating thereto, the Parties hereto desire to amend the Agreement and Amendment
as set forth below.

All capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Agreement and the Amendment.

Agreement

Now, therefore, for good and valuable consideration and the mutual promises set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1)



Section 6(e)(iii)(B) sections (a)(iii), d and e of the Amendment are hereby
amended to read as follows:

 

a.



(iii) Phase-2: Installing, starting up operations and meeting all internal
qualification requirements by June 30, 2016 all necessary equipment procedures
and facilities for the fabrication capabilities to complete the fabrication of
optical wafers from optical-circuit precursor, such as wafer and waveguide
processing (Optical Wafer Line – Optical Layer Processing as described in Plan
Equipment Model), including wafer processing to wit thermal annealing, clad
coating and PECVD of PLC splitters.

d.



Begin Phase-2 external customer qualification by June 30, 2016. The Parties
acknowledge that the shipping of products manufactured by NeoRussia according to



--------------------------------------------------------------------------------

 



Phase-2 to customers started prior to the herein mentioned deadline. The Parties
agree that NeoPhotonics will inform RUSNANO in a timely manner on any technical
issues reported by the customers in regards to three first shipments of products
manufactured by NeoRussia according to Phase-2.

e.



Begin Phase-2 production – Optical Packaging, Optical Finishing and Optical
Layer Processing by June 30, 2016.

 

2)



Section 6(e)(iii)(D)(d)(iii)of the Amendment is hereby amended to read as
follows:

 

a)



(iii) The Parties acknowledge and agree that  as of June 30, 2016 the Company
completed installation, starting up operations of all necessary equipment
according to Phase-2  at NeoRussia and  have met all internal qualification
requirements for products manufactured by NeoRussia according to Phase-2.

 

3)



Miscellaneous:

 

a)



No Other Modifications. Except as otherwise expressed set forth in this
Amendment Two, the Agreement, the Amendment and the Extension to Milestone Date
shall remain in full force in effect without any modification thereto.

b)



Entire Agreement.  This Amendment Two, the Amendment, the Extension to Milestone
Date and the Rights Agreement constitute the full and entire understanding and
agreement between the parties hereto pertaining to the subjects thereof and
hereof.

c)



Counterparts.  This Amendment Two may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

 

 

 

 

 

 

 

 

 

[Signature page follows]

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

In witness whereof, the parties hereto have each caused this Amendment Two to
Rights Agreement to be signed and delivered by its respective duly authorized
officer, all as of the date last signed below.

Arch

 

 

 

 

 

 

 

macnica, inc.

 

 

NEOPHOTONICS CORPORATION

 

 

JOINT STOCK COMPANY “RUSNANO”

Signature:

           /s/ Clyde R. Wallin          

Signature:

     /s/ Yuri A. Udaltsov                       

Printed Name: Clyde R. Wallin 

Printed Name: Yuri A. Udaltsov 

Title: Senior Vice President and Chief Financial Officer

 

Date: July 29, 2016

 

Title: Deputy Chairman of the Management Board of Management Company Rusnano
LLC, acting on the basis of a power of attorney

 

Date: August 2, 2016

_____________________________

 

 



--------------------------------------------------------------------------------